DETAILED ACTION

Supplemental Office Action
The following supplemental Office Action is being mailed to correct a typographical error in the final Office Action mailed 12/06/2021, as discussed in the Interview Summary mailed 03/11/2022. As a courtesy, the time period for response is hereby reset as of the mailing date of this Office Action. The examiner apologizes for any inconvenience this has caused applicant. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  Applicant's amendments and remarks, filed on 09/13/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 2, 5, 6, 7, 9-19, 26, 27 are under examination. 
Claim 1, 3, 4, 8, and 20-25 are cancelled. 
Withdrawn Rejections
The rejection of claims 2-7 and 9-19 under 35 U.S.C. 103(a) as being unpatentable over Winters et al. (US2013/0071837; filed 08/12/2010) in view of Bates et al. (Biophys J. 2003 Apr; 84(4): 2366–2372) is withdrawn in view of applicant’s amendments. Accordingly, applicant’s arguments regarding these references are moot. That being said, new prior art references have been applied in view of applicant’s amendments. 
The rejection of claims 2-7 and 9-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn after further consideration of the claims and applicant’s arguments. 
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is modified in view of applicant’s amendments.
Claims 2, 5, 6, 7, 26, 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Step 1
The claims are directed to a method of operating a measurement system comprising a nanopore to determine the identity of a polymer. Thus, the claim is directed to one of the statutory categories of invention. MPEP 2106.03.  
A. Guidance Step 2A, Prong 1
The Revised Guidance instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The Revised Guidance identifies three judicially-excepted groupings identified by the courts as abstract ideas: (1) mathematical concepts, (2) certain methods of organizing human behavior such as fundamental economic practices, and 
determining, using at least one processor, an identity of at least part of the polymer based on a probabilistic model; a first portion of the input signal made with the first voltage level applied across the nanopore; and a second portion of the input signal made with the second voltage level applied across the nanopore. [claim 2]

In this case, the determining step generically requires a ‘model’ and is not limited to any particular acts or operations, i.e. the step broadly reads on comparing numbers. As such, the claimed determining step can be reasonably performed by the human mind of a scientist or engineer and includes observation and/or evaluation of the measured data. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). See October Update at Section I(C)(ii). 
Additionally, when read in light of the specification and from the view of one of ordinary skill in the art, the above determining step also encompasses a mathematical concept. In particular, this step requires identifying a polymer “based on” a probabilistic model, a first input signal, and a second input signal. A review of the specification teaches that the probabilistic model is necessarily represented by a mathematical relationship between variables representing underlying sequences of k-mers, and polymer identity is necessarily solved using well known mathematical techniques, e.g. HMMs, Bayesian models [see pages 22-23, page 20, and Figures 4, 5, 8, and 9]. As such, under the BRI, the claim reasonably encompasses a mathematical calculation and/or a mathematical relationship when read in light of the specification. Therefore, the claims clearly encompass an abstract idea under the Revised Guidance. See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B [Step 2A, Prong 1: YES].
B. Guidance Step 2A, Prong 2
Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that   Besides the abstract idea, the claim(s) recite the following additional steps/elements:
translocating a polymer through the nanopore of the measurement system, using a polymer binding moiety that controls a rate at which the polymer moves through the nanopore throughout said translocation,  while applying a varying voltage across the nanopore such that a plurality of different voltage levels are each continuously…; measuring, by the measurement system during said translocation…ion current flow…;
In this case, the above non-abstract translocating and the measurement steps (using a measurement system and polymer binding moiety) result in moving polymers through a nanopore and measuring the resulting current flow. As such, these steps amount to gathering data that is necessary for use of the recited judicial exception, i.e. insignificant extra-solution activity, and are not indicative of integration into a practical application. See MPEP 2106.05(g). With regards to the measurement system and a processor, these features amount to nothing more than tools used to obtain data and perform the judicial exception set forth above. Furthermore, the processor is so generically recited that is represents nothing more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the measurement system and processor do not affect this analysis. See MPEP 2106.05(I) for more information on this point. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES). 

C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 

Stoddart et al. (PNAS, 2009, vol. 106, no. 19, pp. 7702–7707) additionally teaches methods for identifying DNA polymers using biological nanopores by applying different voltages for different time durations [page 7707, entire] and the use of biotin–streptavidin complexes (i.e. binding proteins/molecular motors) attached to DNA to improve resolution of homopolymer sequences due to prolonged observation time (page 7702, col. 2).
Akeson et al. (US 7,625,706) teaches systems and methods for analyzing a polymer at a specified rate using nanopores and molecular motors [Abstract]. 
Therefore, based on applicant’s own specification and the cited prior art, it is the examiner’s position that there is nothing unconventional with regards to instantly claimed translocating and measuring steps. Therefore, the non-abstract limitations amount to nothing more than insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. 
With regards to the claimed processor, explained with respect to Step 2A Prong Two, these limitations are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept, and the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). The claim is not eligible. 

D. Dependent Claims
Dependent claims 5, 6, 7, 26, 27 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that 
Response to Arguments
Applicant’s arguments, filed 09/13/2021, have been fully considered. With regards to claims 9-19, it is noted that these claims are no longer rejected under 35 USC 101 after further consideration of applicant’s amendments and arguments. 
With regards to claims 2, 5, 6, 7, 26, and 27, applicant’s argument are not persuasive for the following reasons. Applicant’s argument that the measuring step does not amount to an abstract idea is moot as this limitation is no longer interpreted under the Step 2A (prong 1) analysis. This modification has been made in view of the amendments to the claim, which now requires that this step be performed by a measurement system. 
Applicant’s argument that the determining step is not directed to an abstract idea is not persuasive. In response, this argument is not persuasive for reasons discussed above in the Step 2A (prong 1) analysis. Applicant has also not provided any evidence that the claimed steps cannot be reasonably practiced by the human mind. Furthermore, under the BRI and in light of the specification, the claim clearly relies upon a mathematical concept for reasons discussed above. 
Applicant argues that the instant claims are directed to an improvement to the technology, namely relating to how the polymer is translocated through the nanopore. In response, when read in light of the specification and based upon a review of the prior art, there is nothing unconventional with regards to the translocating and measuring steps as cannot be furnished by the abstract idea (or law of nature) itself. That is, under the Mayo/Alice framework, a claim directed to an abstract idea (or newly discovered law of nature) cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility. For the above reasons, the rejection is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the 


The following rejection is modified in view of applicant’s amendments. 
Claims 2, 5, 6, 7, 9-19, 26, 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Akeson et al. (US 7,625,706; Issued: Dec. 1, 2009) in view of Lathrop et al. (US 8,452,546; Issued: 05/28/2013; Filed: 11/09/2009).  
Akeson teaches systems and methods for analyzing a polymer at a specified rate using nanopores and molecular motors [Abstract]. Regarding claims 2 and 9, Akeson teaches translocating polynucleotides through nanopores [Figure 1; Figures 2A through 2D; Figure 8; Col. 2], including the use of molecular motors that include DNA polymerase  [Figure 3; Figure 8; col. 15, para. 5, Ref. claim 1]. In this case, given the breadth of the claims, the molecular motor reads on a polymer binding moiety, and the polynucleotide reads on a polymer comprising a plurality of polymer (or k-mer) units. Akeson teaches applying a voltage gradient over time (i.e. input signals) to the nanopore analysis system and measuring ion current flow through the nanopore during translocation [col. 2, para. 4; col. 13, para. 6, para. 7, Figures 1, 2, 3, 8, 14], wherein voltage bias can be varied over a specified range,  cycled between positive or negative to control movement, or turned off completely [col. 11, para. 1; col. 16; Figure 9B] and/or applied continuously over a set time period, e.g. 450mS [Figure 14; col. 18, para. 4]. Therefore, Akeson makes obvious the newly recited feature of applying first and second voltages a plurality of times during translocation of a polymer through the nanopore, as claimed. 
Akeson does not specifically teach determining an identify of the polymer based on a probabilistic model, first input signal made with the first voltage level applied across the nanopore, and second signal made with the first voltage level applied across the nanopore, as in claim 2. However, Akeson suggests using statistical methods for identifying polynucleotide sequences from nanopore data [col. 1]

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Akeson by determining an identify of the polymer based on a probabilistic model in combination with first and second voltage level data (applied across the nanopore), as taught by Lathrop, since Akeson already suggests using statistical methods for identifying polynucleotide sequences from nanopore data, as discussed above, and since one of ordinary skill in the art would understand that ion current is a voltage-dependent parameter (i.e. statistical analysis of nanopore current data is equivalent to statistical analysis of nanopore voltage data). The motivation would have been to reduce the impact of the statistical fluctuations in the nanopore data, as taught by Lathrop [col. 6]. 
With regards to claims 5, 6, 7, 10-19, 26, 27, the combination of Akeson and Lathrop teaches or suggests all aspects of these claims. Regarding claim(s) 5, Akeson teaches applying the plurality of different voltage levels, including the first and second voltage levels, as set forth above. Regarding claim(s) 6, 7, the combination of Akeson and Lathrop makes obvious determining the identity of polymers based on a model. As set forth above, Lathrop teaches processing observations obtained with a nanopore polymer sequencing system including using a probabilistic model for determining monomer sequences [ref. claim 13, col. 6, Figures 1 and 5], and making these calculations based in part off ion current measurements over time and based on multiple observation cycles [Figure 2, Col. 4, Col. 6, entire, ref. claims 13-16]. Lathrop does not specifically teach a model that includes using weightings, as in claim 7. However, Lathrop reasonably suggests this feature because they teach the use of several different stoichastic models for identifying sequences from nanopore observations which are known in the art as using transition weights or constant multipliers, e.g. Viterbi algorithms and HMMs [col. 6, ref. claim 25]. 
Regarding claim(s) 10, 17, 18, Akeson teaches applying a voltage gradient over time (i.e. input signals) during translocation [col. 2, para. 4; col. 13, para. 6, para. 7, Figures 1, 2, 3, 
Regarding claim(s) 19, the combination of Akeson and Lathrop makes obvious this limitation. As set forth above, Lathrop teaches processing observations obtained with a nanopore polymer sequencing system including using a probabilistic model for determining monomer sequences [ref. claim 13, col. 6, Figures 1 and 5], and making these calculations based in part off ion current measurements over time and based on multiple observation cycles [Figure 2, Col. 4, Col. 6, entire, ref. claims 13-16].
Regarding claim(s) 26 and 27, Akeson taches the use of a molecular motor for controlling the speed of translocation, as set forth above.  In particular, the molecular motors can be modified to speed up or slow down the polynucleotides [col. 15] such that they can be used as brakes or accelerators.  For these reasons, the instant claims do not recite any new element or new function or unpredictable result. 

The following rejection is  necessitated in view of applicant’s amendments. 
Claims 2, 5, 6, 7, 9-19, 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stoddart et al. (PNAS, 2009, vol. 106, no. 19, pp. 7702–7707).

Stoddart teaches measuring the ionic current passing through the pore and performing subsequent computer analysis to identify nucleotide bases (page 7702, col. 1, col. 2; Figures 3-5).  Stoddart does not specifically teach determining the identify of a polymer based on a probabilistic model, and first and second voltage values, as claimed. However, Stoddart makes obvious this feature since the analysis includes performing a gaussian fit to a histogram of ion current values [Figures 3, 4, and 5], which reads on probabilistic model given the breadth of the claim, and since one of ordinary skill in the art of nanopore sequencing would understand that current is voltage-dependent. 
With regards to claims 5, 6, 7, 10-19, 26, 27, the Stoddart teaches or suggests all aspects of these claims. Regarding claim(s) 5, Stoddart teaches applying the plurality of different voltage levels, including the first and second voltage levels, as set forth above. Regarding claim(s) 6, Stoddart makes obvious determining the identity of polymers based on a probabilistic model based in part off ion current measurements over time and based on multiple observation cycles, as discussed above. 
Regarding claim(s) 10, 17, 18, 19, Stoddart teaches making multiple measurements overtime and wherein different voltages are applied continuously for a period of time, and repeating the process for at least 100 cycles, as discussed above [see Figures 3-5, and page 7707, entire].  Stoddart does not specifically teach cycle period durations as recited in claims 11, 12, 13, 14, 15, 16, 17, and 19. However, Stoddart teaches that variations in current levels and duration are important for identifying base positions in DNA [page 7705, col. 2]. 
Regarding claim(s) 26, Stoddart does not specifically teach molecular motors and brakes, as discussed above, but reasonsably suggest this feature since the use of biotin–streptavidin complexes (i.e. binding proteins/molecular motors) attached to DNA improves resolution due to prolonged observation time (page 7702, col. 2). For these reasons, the instant claims do not recite any new element or new function or unpredictable result. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619